internal_revenue_service number release date index number ------------------------------------------- ----------------------------- ------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc psi plr-107617-16 date date --------------------------------------------------------------------------------------------- --------------------------------- --------------------------------------------------- --------------------------------------------------------------------------------------------- ----------------------- --------------------------------------------------------------------------------------------- ----------------------------- --------------------------------------------------------------------------------------------- ------------------------------ -------------- ------------------- ------------------- ----------------- --------------------------------------------------------------------------------------------- ------------- legend company parent trust1 trust2 trust3 state date date date date year dear ------------- this letter responds to a letter received by our office dated date submitted on behalf of company by its authorized representatives requesting rulings related to its s elections under sec_1361 b and f of the internal_revenue_code facts company represents that it was incorporated on date under the laws of state parent an s_corporation owned of the stock of company parent made an election to treat company as a qualified_subchapter_s_subsidiary qsub effective date plr-107617-16 as of date parent distributed its stock in company to parent’s shareholders trust trust and trust company intended to elect to be an s_corporation effective date but the proper election was not filed trust1 trust and trust were also ineligible s_corporation shareholders company represents that trust trust and trust met the qualified_subchapter_s_trust qsst trust requirements described in sec_1361 as of date and thereafter except that trust1 trust and trust3 failed to distribute all of their income to their beneficiaries for year further none of the income beneficiaries timely filed qsst elections on date company filed a certificate of dissolution with state company and its shareholders represent that they intended company be an s_corporation immediately after the termination of the qsub election company represents that company and its shareholders have filed their federal_income_tax returns consistent with having a valid s_corporation_election in effect for company company and its shareholders have agreed to make such adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that except as provided in regulations prescribed by the secretary for purposes of the code - i a corporation which is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if - i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qsub plr-107617-16 sec_1361 provides in part that if a corporation's status as a qsub terminates such corporation and any successor_corporation shall not be eligible to make an election under sec_1362 to be treated as an s_corporation before it sec_5th taxable_year which begins after the 1st taxable_year for which such termination was effective unless the secretary consents to such election sec_1_1361-5 of the income_tax regulations provides that a qsub election will terminate at the close of the day on which an event occurs that renders the subsidiary ineligible for qsub status under sec_1361 sec_1_1361-5 provides that in the case of s and qsub elections effective after date if a corporation's qsub election terminates the corporation may without requesting the commissioner's consent make an s election before the expiration of the five-year period described in sec_1361 if immediately following the termination the corporation or its successor_corporation is otherwise eligible to make an s election and the relevant election is made effective immediately following the termination of the qsub election sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 may be made by a small_business_corporation for any taxable_year - a at any time during the preceding_taxable_year or b at any time during the taxable_year and on or before the 15th day of the third month of the taxable_year sec_1362 provides that if a an election under sec_1362 is made for any taxable_year determined without regard to sec_1362 after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make the election the secretary may treat such an election as timely made for the taxable_year and sec_1362 shall not apply sec_1361 provides that a qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in sec_1361 and the qsst's beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst's s_corporation stock to which the election under sec_1362 applies under sec_1361 a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election plr-107617-16 sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income with the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides in part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation for which the election was made is a small_business_corporation and the corporation for which the election was made and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the facts submitted and representations made company has established reasonable_cause for failing to make a timely s_corporation_election thus we conclude that company is eligible for relief under sec_1362 accordingly if company makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 effective date within days following the date of this letter the election shall be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose company failed to timely file an election to be treated as an s_corporation effective date had company timely filed the election it would have been ineffective because company had ineligible shareholders on date based solely on the facts submitted and representations made we conclude that company’s election to be treated as an s_corporation effective date would have been ineffective and also conclude that the ineffectiveness would have been in advertent within the meaning of sec_1362 plr-107617-16 under the provisions of sec_1362 company will be treated as an s_corporation and trust trust trust3 will be treated as qssts effective date and thereafter this conclusion is reached provided that company’s s_corporation_election is otherwise valid and was not otherwise terminated and trust1 trust2 and trust3’s qsst elections are otherwise valid and not terminated this ruling is conditioned on the income beneficiaries of trust1 trust2 and trust3 filing qsst elections effective date with the appropriate service_center the qsst elections must be filed within days following the date of this letter and a copy of this letter should be attached to any such elections or returns if company trust1 trust2 trust3 and their beneficiaries fail to treat themselves as described above this ruling is null and void except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding whether company is otherwise eligible to be an s_corporation or whether company was a valid qsub this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to company's authorized representatives sincerely faith p colson faith p colson senior counsel branch passthroughs special industries enclosures copy of letter copy for purposes
